AO 245B (Rcv. WAED 11/16) .ludgmcnt in a Criminal Casc
Sheet l Rcvised by WAED - 02/|7 men in 'nlE `__(

E-'-`sr§n`::i i)i§ ri;i`c'i' or \:.-r\s\-ienoroi-i
UNITED STATES DISTRICT COURT JAN 09 2019
Eastern District of Washington

:';`.{;f\N F .*.‘;-;»"\‘.":;"r‘_ Cl.r_'l{K

 

 

 

 

 

 

 

m {)EPUTY
UNITI-;D sTATEs OF AMER!CA JUDGMENT IN A CMMINKE“‘EA `l§""‘"‘@“
V.
GUADALUPE VALDOVINOS-MEN DOZA Case Number: 2: l S-CR-OUZOS-WFN-l
USM Number: 21 139-085
.l. Stephen Roberts, Jr
Dci`cndant's Attomey
l:l
l:l
THE DEFENDANT:
g pleaded guilty to count(s) l of the indictment
pleaded nolo contendere to count(s)
|:l
which was accepted by the court.
m was found guilty on count(s) after a
plea of not guiltyl
The defendant is adjudicated guilty of these offenses:
Title & Section ." Nature of Ofl`ense Offense Ended Count

8 U.S.C. § 1326 Alicn in the Unitcd Statcs after Dcportation 11/02/2018 l

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

[:l The defendant has been found not guilty on count(s)
l:i Count(s) l:l is l:l are dismissed on the motion of the Unitcd States

 

 

_ lt is ordered that the defendant must notify the Unitcd States attorney for this district within 30 days of an_y change of name, residence, or
marlin address until all fines, restitution, costs, and special assessments imposed by this judgment are fully pald. if ordered to pay restrtutlon,
the de endant must notify the court and United States attorney of material c anges in economic circumstancesl

1/8/20 l 9

Datc ol` l_mpo_si_tg)n_ol_`_]udgmen_t

4 a?zwzc__s

Signnturc ofJudge

The l'lonorab|e Wm. Frcmming Nie|scn Senior .ludge, U.S. District Court
Name and Title of.lud ’

/f/‘//“./`“

 

Date

AO 2453 (Rev. WAED Il/16) Judgment in a Criminal Case judgment __ page 2 of7
Sheet 2 - Imprisonment

DEFENDANT: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2:18-CR-00205-WFN-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 6 Months as to Count l

With credit for any time served.

I:I The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the Unitcd States Marshal for this district:

l:l at |:l a.m. |Il p.m. on

 

 

l:l as notified by the Unitcd States Marshal.
I:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:i before 2 p.m. on
l:\ as notified by the United States Marshal.
I:I as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNtTED sTA'rEs MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

AO 245B (Rev. WAED ll/16) Judgment in a Crimina| Case Judgmem -- Page 3 of 7
Sheet 3 - Supervised Release

DEFENDAN'I`: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2:18-CR-00205-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : l Year

MANDATORY CONDITIONS
You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereaher, as determined by the court.
El The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check g`fapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check r_'fapplicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. l:l You must participate in an approved program for domestic violence. (check if applicable)

|Zl
l:l

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245B (Rev. WAED l l/l6) Judgnient in a Criminal Case

Jud ent--P 4 f7
Sheet3A-Supervised Release gm age 0

DEFENDANT: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2:18-CR-00205-WFN-l

STANDARD CONDITIONS OF SUPERVISION

:As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l. You must report to the probation office in the federaljudicia| district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame

2. Aher initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must be truthful when responding to the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation
officer at least lO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a tireann, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. lf this judgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of thisjudgment. You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

l3. you must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 

Defendant's Signature Date

AO 2458 (Rev. WAED l ll 16) Judgment in a Criminal Case

.Iudgment -- Page 5 of 7
Sheet 3D - Supervised Release

DEFENDANT: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2218-CR-00205-WFN-l

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the Unitcd States Attomey General
or his designee Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 2458 (Rev. WAED l l/l6) .ludgment in a Criminal Case

.ludgment - Page 6 of 7
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2:18-CR-00205-WFN-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $100.00 $.00 $.00 $.00

|:| The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice

|:| The determination of restitution is deferred until . An AmendedJudgment in a Criminal Case (A0245C) will be
entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the Unitcd States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
l:l Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived
f ne
L_'| for the |:I l m

I:l the interest requirement for the l:l fine I:I restitution is modified as follows:

restitution

* Justice for Victims of Trafficking Act of 201 5, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or alier
September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. WAED 11/16) Judgmem in a Criminal Case

Judgment -- Page 7 of 7
Sheet 6 - Schedule of Payments

DEFENDANT: GUADALUPE VALDOVlNOS-MENDOZA
Case Number: 2:18-CR-00205-WFN-1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A l'_'l

l:|

l:l
3
C l:l
D l:l
E l:l
F lZ|

Lump sum payments of $ due immediately, balance due

not later than , or

in accordance with |:] C, |:| D, |'_'] E, or [:| F below; or

Payment to begin immediately (may be combined with [| C, [:| D, or g F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarlerly) installments of $ ___ over a period of

__ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Defendant shall participate in the BOP Inmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

I:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l]l]lj

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant's interest in the following property to the Unitcd States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest,
(6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

